UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6257


ANTHONY FRED MARTIN,

                     Plaintiff - Appellant,

              v.

ASSISTANT WARDEN GREGORY WASHINGTON,

                     Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Florence.
David C. Norton, District Judge. (4:18-cv-00187-DCN)


Submitted: February 23, 2021                                   Decided: February 26, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Fred Martin, Appellant Pro Se. Andrew Lindemann, LINDEMANN, DAVIS &
HUGHES, PA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Fred Martin appeals the district court’s orders accepting the

recommendation of the magistrate judge and denying relief on Martin’s amended 42 U.S.C.

§ 1983 complaint and denying reconsideration. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Martin

v. Washington, No. 4:18-cv-00187-DCN (D.S.C. Jan. 22 & Feb. 6, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2